DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Based on the description in paragraph [0106] of the disclosure, “the computer-readable memory" in claims 10 and 19 encompasses non-statutory medium. The broadest reasonable interpretation of the claims covers signal per se, thus the claim is rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.
Claims drawn to such a/the “computer-readable memory” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of the issued patent Kim et al., US 11,218,869 B2 (Kim’869 hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 11,218,869.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 11/218,869
1. A method performed by a user equipment in a wireless communication system, the method comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, 
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, 
based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

2. The method of claim 1, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

3. The method of claim 1, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

4. The method of claim 1, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.

5. The method of claim 1, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.

6. The method of claim 1, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

7. A user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, 
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

8. The user equipment of claim 7, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

9. The user equipment of claim 7, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

10. The user equipment of claim 7, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.

11. The user equipment of claim 7, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.

12. The user equipment of claim 7, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

1. A method performed by a user equipment in a wireless communication system, the method comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment,
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, 
based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds,
respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, includes a bitmap in which each bit informs which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

2. The method of claim 1, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

3. The method of claim 1, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

4. The method of claim 1, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.

5. The method of claim 1, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of earners that is supported by the user equipment.

6. The method of claim 1, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

7. A user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that,
based on being executed by the at least one processor, perform operations comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment,
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, includes a bitmap in which each bit informs which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

8. The user equipment of claim 7, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

9. The user equipment of claim 7, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

10. The user equipment of claim 7, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.

11. The user equipment of claim 7, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.

12. The user equipment of claim 7, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band. 


Regarding claim 1, Kim’869 discloses a method performed by a user equipment in a wireless communication system, the method comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, 
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, 
based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment (see Kim’869, claim 1).
Regarding claim 2, Kim’869 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see Kim’869, claim 2).
Regarding claim 3, Kim’869 discloses wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (see Kim’869, claim 3).
Regarding claim 4, Kim’869 discloses wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment (see Kim’869, claim 4).
Regarding claim 5, Kim’869 discloses wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment (see Kim’869, claim 5).
Regarding claim 6, Kim’869 discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (see Kim’869, claim 6).

Regarding claim 7, Kim’869 discloses a user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, 
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment (see Kim’869, claim 7).
Regarding claim 8, Kim’869 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see Kim’869, claim 8).
Regarding claim 9, Kim’869 discloses wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (see Kim’869, claim 9).
Regarding claim 10, Kim’869 discloses wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment (see Kim’869, claim 10).
Regarding claim 11, Kim’869 discloses wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment (see Kim’869, claim 11).
Regarding claim 12, Kim’869 discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (see Kim’869, claim 12).
Regarding claims 1-12, the difference between the instant application and Kim’869 are minor and could be implied from the teachings of the claimed invention of the Kim’869.
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Kim’869, into the invention of the instant application, in order to support efficiently sending and receiving multi-carrier system information for multi-carrier operations (see Kim’869, col. 1, lines 30-34).

Claim 13, reciting the similar features, are also rejected based on the similar rational.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the co-pending application 17/554,490 A1 (Kim’490 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the co-pending application 17/554,490 A1.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Co-pending application 17/554,490
1. A method performed by a user equipment in a wireless communication system, the method comprising:






transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, wherein the carrier capability information is transmitted in a bitmap form; and


receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,














wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and

wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.


2. The method of claim 1, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.



3. The method of claim 1, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

4. The method of claim 1, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.


5. The method of claim 1, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.



6. The method of claim 1, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.


7. A user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:





transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, 
wherein the carrier capability information is transmitted in a bitmap form; and

receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,














wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and

wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

8. The user equipment of claim 7, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

9. The user equipment of claim 7, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.


10. The user equipment of claim 7, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.



11. The user equipment of claim 7, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.


12. The user equipment of claim 7, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

13. At least one computer-readable memory operably connected to at least one processor and storing instructions that, based on being executed by the at least one processor, control a user equipment operating in a wireless communication system to perform operations comprising:







transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, wherein the carrier capability information is transmitted in a bitmap form; and








receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and

wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.
1. (Currently Amended) A method performed by a user equipment in a wireless communication system, the method comprising:
receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station; and

transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,

2. (Original) The method of claim 1, wherein the first message received from the base station includes a list of the plurality of carriers that are supported by the base station.
3. (Original) The method of claim 1, wherein each bit of the carrier capability information transmitted by the user equipment is set based on whether at least one carrier, among the plurality of carriers, is supported by the user equipment.
6. (Original) The method of claim 1, further comprising:
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment.

wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform in which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment.


7. (Original) The method of claim 6, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.


4. (Original) The method of claim 1, wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

8. (Original) The method of claim 6, wherein the carrier configuration information received from the base station indicates a plurality of carriers that are configured for the user equipment.

9. (Original) The method of claim 6, wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment.

5. (Original) The method of claim 1, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

10. (Currently Amended) A user equipment configured to operate m a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer-readable memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station; and

transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,


11. (Original) The user equipment of claim 10, wherein the first message received from the base station includes a list of the plurality of carriers that are supported by the base station.
12. (Original) The user equipment of claim 10, wherein each bit of the carrier capability information transmitted by the user equipment is set based on whether at least one carrier, among the plurality of carriers, is supported by the user equipment.
15. (Original) The user equipment of claim 10, wherein the operations further comprise: 
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment.

wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment.

16. (Original) The user equipment of claim 15, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

13. (Original) The user equipment of claim 10, wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

17. (Original) The user equipment of claim 15, wherein the carrier configuration information received from the base station indicates a plurality of carriers that are configured for the user equipment.

18. (Original) The user equipment of claim 15, wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment.

14. (Original) The user equipment of claim 10, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

19. (Currently Amended) At least one computer-readable memory operably connected to at least one processor and storing instructions that, based on being executed by the at least one processor, control a user equipment operating in a wireless communication system to perform operations comprising:

receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station; and

transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,


20. (Original) The at least one computer-readable memory of claim 19, wherein the operations further comprise:
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,



wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment.

wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment.


Regarding claim 1, co-pending application Kim’490 discloses a method performed by a user equipment in a wireless communication system, the method comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment (see co-pending application Kim’490, claims 1-3 and 6).
Regarding claim 2, co-pending application Kim’490 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see co-pending application Kim’490, claim 7).
Regarding claim 3, co-pending application Kim’490 discloses wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (see co-pending application Kim’490, claim 4).
Regarding claim 4, co-pending application Kim’490 discloses wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment (see co-pending application Kim’490, claim 8).
Regarding claim 5, co-pending application Kim’490 discloses wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment (see co-pending application Kim’490, claim 9).
Regarding claim 6, co-pending application Kim’490 discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (see co-pending application Kim’490, claim 5).
Regarding claim 7, co-pending application Kim’490 discloses a user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, 
wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment (see co-pending application Kim’490, claims 10-12 and 15).
Regarding claim 8, co-pending application Kim’490 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see co-pending application Kim’490, claim 16).
Regarding claim 9, co-pending application Kim’490 discloses wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (see co-pending application Kim’490, claim 13).
Regarding claim 10, co-pending application Kim’490 discloses wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment (see co-pending application Kim’490, claim 17).
Regarding claim 11, co-pending application Kim’490 discloses wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment (see co-pending application Kim’490, claim 18).
Regarding claim 12, co-pending application Kim’490 discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (see co-pending application Kim’490, claim 14).
Regarding claim 13, co-pending application Kim’490 discloses at least one computer-readable memory operably connected to at least one processor and storing instructions that, based on being executed by the at least one processor, control a user equipment operating in a wireless communication system to perform operations comprising:
transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment, wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, comprises a plurality of bits that inform which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment (see co-pending application Kim’490, claim 19 and 20).
Regarding claims 1-13, the difference between the instant application and co-pending application Kim’490 are minor and could be implied from the teachings of the claimed invention of the co-pending application Kim’490.
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of co-pending application Kim’490, into the invention of the instant application, in order to support efficiently sending and receiving multi-carrier system information for multi-carrier operations (see co-pending application Kim’490, paragraph [0002]).

Examiner’s Comments
The following is examiner’s comments about claims 1-13: 
Claims 1-13 are subjected to double patenting rejections. The claims would be allowable if amended or file terminal disclaimer to overcome the rejections set forth in this Office action above. 

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Morrill et al., US 2009/0059822 A1: discloses a method for configuring a universal femto cell operating on a wireless carrier by requesting a carrier configuration list and in response to the request receiving a carrier configuration list. Based on the information received a carrier configuration information from a particular wireless carrier for configuring the universal femto cell on that wireless carrier's wireless communication network is requested. In response to the request, configuration instructions and any additional instructions from the wireless carrier is received. Based on the received instructions, the universal femto cell to operate on the wireless carrier's wireless communication network is configured (see Morrill, abstract, Fig. 6 and paragraphs [0051]-[0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/31/2022